Citation Nr: 1123410	
Decision Date: 06/21/11    Archive Date: 06/28/11

DOCKET NO.  08-15 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence exists to reopen a claim of entitlement to service connection for a low back disorder.

2.  Whether new and material evidence exists to reopen a claim of entitlement to service connection for a right shoulder disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran had active military service from February 1972 to February 1975 and from February 1979 to May 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction over the matter was transferred to the Atlanta, Georgia, RO during the pendency of the appeal.

The Veteran testified before the undersigned in January 2011.  A transcript of the hearing is of record.

The issues of entitlement to service connection for a low back disorder and a right shoulder disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In October 1993, the RO issued a decision that denied service connection for "lower back pain" because the low back muscle strain treated in service was shown to be a temporary condition, and no permanent residual disability was shown at the time of separation.  

2.  The evidence received since the October 1993 decision relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a low back disorder.

3.  In September 2002, the RO issued a decision that denied service connection for a "right shoulder condition" because there was no evidence of a chronic right shoulder condition while the Veteran was in the military.  

4.  The evidence received since the September 2002 decision relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a right shoulder disorder.


CONCLUSIONS OF LAW

1.  The October 1993 RO decision that denied entitlement to service connection for lower back pain is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.1103, 20.1103 (2010).

2.  The evidence received subsequent to the October 1993 RO decision is new and material and the requirements to reopen a claim of entitlement to service connection for a low back disorder have been met.  38 U.S.C.A. §§ 5108, 5103(a), 5103A, 5107(b), 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159 (2010).

3.  The September 2002 RO decision that denied entitlement to service connection for a right shoulder condition is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.1103, 20.1103 (2010).

4.  The evidence received subsequent to the September 2002 RO decision is new and material and the requirements to reopen a claim of entitlement to service connection for a right shoulder disorder have been met.  38 U.S.C.A. §§ 5108, 5103(a), 5103A, 5107(b), 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  In the event that a VA notice error occurs regarding the information or evidence necessary to substantiate a claim, VA bears the burden to show that the error was harmless.  However, the appellant bears the burden of showing harm when not notified whether the necessary information or evidence is expected to be obtained by VA or provided by the appellant.  See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In claims to reopen based on new and material evidence, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

In this case, the Board is reopening the Veteran's claims of entitlement to service connection for a low back disorder and right shoulder disorder, and remanding the substantive issues for further development.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered at this juncture.  

The Veteran seeks to reopen claims for entitlement to service connection for a low back disorder and right shoulder disorder.  By way of history, the Veteran initially filed a claim for entitlement to service connection for lower back pain in October 1992, which was denied by the RO in an October 1993 decision because the low back muscle strain treated in service was shown to be a temporary condition, and no permanent residual disability was shown at the time of separation.  The Veteran did not file a timely appeal, which resulted in that decision becoming final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 20.1103 (2010).

Similarly, the Veteran initially filed a claim for entitlement to service connection for a right shoulder condition in March 2001, which was denied by the RO in a September 2002 decision because there was no evidence of a chronic right shoulder condition while the Veteran was in the military.  The Veteran did not file a timely appeal, which resulted in that decision also becoming final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 20.1103 (2010).

Subsequently, the Veteran filed his current petition to reopen the previously-denied service connection claims in July 2005.  Because the Board has the jurisdictional responsibility to consider whether it was proper to reopen the claims, regardless of the RO's determination on the question of reopening, the Board will determine whether new and material evidence has been received and, if so, consider entitlement to service connection on the merits.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  

Under the relevant regulation, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

When determining whether the claim should be reopened, the credibility of the newly-submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under 38 U.S.C.A. § 5108 (West 2002).  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  

With respect to the Veteran's low back disorder, the evidence added to the record since the last final denial of the Veteran's claim in October 1993 includes private treatment records and physician statements dated from 1999 to 2011; VA treatment records dated from January 2007 to June 2008; the report of August 2002, October 2005, and June 2009 VA joints examinations; the report of a July 2007 VA respiratory examination; the reports of July 2007 and August 2008 VA mental disorders examinations; a March 2005 letter from the Office of Personnel Management finding the Veteran to be too disabled for his position as a Sales and Service Associate; various written statements from the Veteran; and the transcript of the Veteran's January 2011 Travel Board hearing.  As the evidence had not previously been submitted to agency decision-makers and is not cumulative or redundant of other evidence of record, the evidence is new under 38 C.F.R. § 3.156(a) (2010).  
 
Specifically, the Veteran's lay statements describing his continuity of low back symptomatology since service are presumed to be credible when determining whether the claim should be reopened.  Justus v. Principi, 3 Vet. App. 510 (1992).  The Board notes that the October 1993 RO decision initially denying the Veteran's claim for service connection for a low back disorder conceded that he was treated for low back pain in November 1982 after sustaining a back injury, and was diagnosed with low back muscle strain.  The RO also acknowledged that the Veteran again complained of low back pain nearly 10 years later at the time of service separation in May 1992, although his separation examination indicated that his spine was within normal limits.  The RO ultimately concluded that the 1982 low back muscle strain was temporary condition which resolved with treatment, and that no permanent residual disability was shown at the time of treatment.  However, the Veteran and his spouse have since testified at his January 2011 Travel Board hearing that the Veteran continued to experience low back pain since service, and attempted to self-treat it with pain medication as long as he could.  He has been diagnosed with lumbar spondylosis.  

With respect to the Veteran's right shoulder disorder, the evidence added to the record since the last final denial of the Veteran's claim in September 2002 includes private treatment records and physician statements dated from 1999 to 2011; VA treatment records dated from January 2007 to June 2008; the report of October 2005 and June 2009 VA joints examinations; the report of a July 2007 VA respiratory examination; the reports of July 2007 and August 2008 VA mental disorders examinations; a March 2005 letter from the Office of Personnel Management finding the Veteran to be too disabled for his position as a Sales and Service Associate; various written statement from the Veteran; and the transcript of the Veteran's January 2011 Travel Board hearing.  As the evidence had not previously been submitted to agency decision-makers and is not cumulative or redundant of other evidence of record, the evidence is new under 38 C.F.R. § 3.156(a) (2010).  
 
Again, the Veteran's lay statements describing his continuity of right shoulder symptomatology since service are presumed to be credible when determining whether the claim should be reopened.  Justus v. Principi, 3 Vet. App. 510 (1992).  The Board notes that the September 2002 RO decision initially denying the Veteran's claim for service connection for a right shoulder disorder conceded that his May 1992 separation examination indicated bursitis of the right shoulder, but ultimately rationalized that there was no record of treatment of a chronic right shoulder disorder that would be ratable and denied the claim.  However, the Veteran has since testified that he continued to experience right shoulder pain since service, alleging a continuity of right shoulder symptomatology.  Moreover, the Veteran testified that he had been informed by his private physicians that his right shoulder disorder developed secondary to his service-connected left should disorder.  He produced a February 2011 letter from his private physician, who opined that , "The condition in his right shoulder which is the second shoulder caused him problems and may have been due to overcompensation in use because of the left shoulder injury."  The Veteran has been diagnosed with right rotator cuff tear and has undergone arthroscopic repair.

Based on the foregoing, the Board finds that the new evidence relates to unestablished facts necessary to substantiate both claims, that of a continuity of low back and right shoulder symptomatology since service, as well as a causal relationship between the Veteran's service-connected left shoulder disorder and his right shoulder disorder.  As such, it is found to be material.  Accordingly, the Veteran's request to reopen the claims for entitlement service connection for a low back disorder and right shoulder disorder are granted.  


ORDER

New and material evidence having been received, the application to reopen a claim of entitlement to service connection for a low back disorder is granted.

New and material evidence having been received, the application to reopen a claim of entitlement to service connection for a right shoulder disorder is granted.


REMAND

Having determined that the Veteran's claims for entitlement to service connection for a low back disorder and right shoulder disorder should be reopened, the Board must now consider these claims on the merits.  However, after a thorough review of the claims file, the Board finds that additional development is necessary before a decision on the merits of the Veteran's claims can be reached.  

The VCAA describes VA's duties to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

In determining whether a medical examination be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  

With respect to the third factor, the types of evidence that "indicate" that a current disorder "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Regarding his claim for entitlement to service connection for a disability of the low back, the Veteran's service treatment records reveal that he was treated for low back pain in November 1982 after sustaining a back injury.  His left paravertebral area was noted to be tender and tight, and he was diagnosed with low back muscle strain.  Ten years later, at the time of his May 1992 separation from service, the Veteran reported suffering from recurrent lower back pain for several years.  This was noted on his Report of Medical Examination at separation, although the examiner found his spine to be within normal limits.  Furthermore, the Veteran and his spouse testified at his January 2011 Travel Board hearing that he suffered from low back pain since service, although he attempted to self-treat the condition with pain medication rather than consult a physician right away.    

Based on the evidence of an in-service back injury and the Veteran's credible testimony of continuity of low back symptomatology since service, the Board finds that he should be afforded an appropriate VA examination to determine the likely etiology and date of onset of any current low back disorder.  

Regarding his claim for entitlement to service connection for a right shoulder disorder, the Veteran indicated that he had bursitis in his right shoulder at the time of his May 1992 separation from service.  However, the Report of Medical Examination at separation indicated that his upper extremities were within normal limits.  In addition, the Veteran testified at his January 2011 Travel Board hearing that he experienced right shoulder symptomatology since service.  Furthermore, he indicated that private physicians had informed him that his right shoulder disorder was caused by his service-connected left shoulder disorder, and provided a February 2011 letter from a private physician opining that, "The condition in his right shoulder which is the second shoulder caused him problems and may have been due to overcompensation in use because of the left shoulder injury."  

Although this February 2011 opinion is too speculative to warrant a grant of service connection for the right shoulder, it is sufficient to trigger VA's duty to provide the Veteran with a medical examination and opinion.  As such, the Board finds that the Veteran should also be afforded an appropriate VA examination to determine the likely etiology and date of onset of any current right shoulder disorder.  

The Board also notes that the Veteran testified at his January 2011 Travel Board examination that he is in receipt of Social Security Administration (SSA) disability benefits that were awarded due to disorders of his back, shoulders, hands, and knees.  However, this decision and the documents relied on by the SSA in reaching this decision do not appear to be associated with the claims file.  VA has a statutory duty to obtain these records. 38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 3.159(c)(2).  The Court has held that VA has a duty to acquire both the SSA decision and the supporting medical records pertinent to a claim.  See Dixon v. Gober, 14 Vet. App. 168, 171 (2000); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  The Board is of course aware of the Federal Circuit's holding in Golz v. Shinseki, 590 F.3d 1317 (2010), wherein it was held that VA's duty to obtain SSA records was not absolute, and that the duty only extends when the records are believed to be relevant.  Here, as the Veteran specified that his SSA disability benefits award was related to disorders of the back and shoulders, the Board believes the relevance of the SSA records cannot be ignored.

Finally, a review of the record shows that the Veteran is medically retirement from the United States Postal Service (USPS).  There is some indication that the Office of Public Personnel (OPM) holds medical records related to his retirement.  On remand, a request for those records should be made.

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain from the Social Security Administration (SSA) a copy of their decision regarding the Veteran's claim for disability benefits, as well as the medical records relied upon in that decision.  Any negative search result should be noted in the record.

2.  After obtaining the appropriate release, obtain copies of the Veteran's USPS medical record from the OPM.  Any negative search result should be noted in the record.



3.  The RO should obtain VA treatment records from the Central Alabama Veterans Health Care System (CAVHCS) in Tuskegee, Alabama, dated from June 2008 to the present.  Any negative search result should be noted in the record.

4.  After the above development is completed, the RO should schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent, and etiology of any low back disorder that may be present.  The claims file must be made available to and reviewed by the examiner.

Following a review of the relevant medical evidence in the claims file (to include the Veteran's in-service claims of low back pain in November 1982 and May 1992), the medical history, and the results of the clinical evaluation and any tests that are deemed necessary, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any current low back disorder had its onset in-service or within one year of service discharge or is otherwise causally related to the Veteran's service.  In doing so, the examiner must address the amount of time between the Veteran's separation from service, his first post-service symptoms and findings, and any eventual diagnosis.

The examiner is requested to provide a rationale for any opinion expressed.  If the examiner cannot provide an opinion without resorting to mere speculation such should be stated with supporting rationale.


5.  The RO should also schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent, and etiology of any right shoulder disorder that may be present.  The claims file must be made available to and reviewed by the examiner.

Following a review of the relevant medical evidence in the claims file (to include the Veteran's in-service complaint of right shoulder bursitis in May 1992), the medical history, and the results of the clinical evaluation and any tests that are deemed necessary, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any current right shoulder disorder had its onset in-service or within one year of service discharge or is otherwise causally related to the Veteran's service.  In doing so, the examiner must address the amount of time between the Veteran's separation from service, his first post-service symptoms and findings, and any eventual diagnosis.

The examiner must also state whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed right shoulder disability was caused by, or aggravated by, his service-connected left shoulder disability, to include being the result of over compensation.  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the dizziness disorder (i.e., a baseline) before the onset of the aggravation.

The examiner is requested to provide a rationale for any opinion expressed.  If the examiner cannot provide an opinion without resorting to mere speculation such should be stated with supporting rationale.

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claims must be readjudicated.  If either claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


